458 F.2d 1358
J. Richard BALSBAUGH et al., Plaintiffs-Appellants,v.CITY OF WESTLAND, a Michigan Municipal Corporation,Defendant-Appellee.
No. 71-1878.
United States Court of Appeals,Sixth Circuit.
May 10, 1972.

Louisell & Gillis, Detroit, Mich., for plaintiffs-appellants on brief.
Richard B. Kramer, Southfield, Mich., for defendant-appellee on brief.
Before CELEBREZZE, McCREE, and KENT, Circuit Judges.
PER CURIAM.


1
This is an appeal from a summary judgment entered in favor of the City of Westland only, in an action for damages under the Civil Rights Act, 42 U.S.C. Sec. 1983.  See Johnson v. City of Cincinnati, 450 F.2d 796, 798 (6th Cir. 1971).


2
It appears that the District Court did not make the determination and direction required for a final judgment under Rule 54(b), Fed.R.Civ.P. Without such a determination, the order dismissing as to one of the defendants was not a final order within the meaning of 28 U.S.C. Sec. 1291, and an appeal may not be taken at this time.  Accordingly, the appeal is dismissed.  Partin v. Hassan Motors, Inc., 363 F.2d 104 (6th Cir. 1966).  No costs are awarded.


3
Dismissed.